Citation Nr: 1629555	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, granted service connection for migraines, assigning an initial noncompensable (zero percent) rating effective February 6, 2009.

In a May 2012 rating decision and supplemental statement of the case (SSOC), the RO awarded an increased initial rating of 30 percent effective March 21, 2012, and continued an initial noncompensable rating effective February 6, 2009, for migraines.

In September 2013, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

In June 2014, the Board granted an increased initial rating of 30 percent effective February 6, 2009, and remanded the issue of an initial rating in excess of 30 percent, for migraines to the Agency of Original Jurisdiction (AOJ) for further development.

Thereafter, the AOJ issued a July 2014 rating decision, awarding an increased initial rating of 30 percent effective February 6, 2009.  As the reward did not result in the maximum rating available, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In November 2014, the AOJ issued a SSOC, denying an initial rating in excess of 30 percent for migraines, and returned the appeal to the Board.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that since the original date of claim of February 6, 2009, the Veteran's service-connected migraines have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but not greater, for migraines have been met from the original date of claim of February 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Currently, the Veteran is assigned an initial 30 percent disability rating for her migraines under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which provides that a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  The Veteran contends that her migraines warrant a rating in excess of 30 percent for the entire appeal period.

Turning to the relevant medical evidence of record, in June 2009, the Veteran was afforded a VA examination in connection with her migraines.  At that examination, the Veteran described her migraine headaches as throbbing pain on the right side of her head with photophobia, phonophobia, and loss of appetite.  She reported having mild headaches on a daily basis, lasting for an hour in duration, and having severe headaches on a weekly basis, lasting all day.  She also reported that her migraines were triggered by certain smells and alleviated by lying down in a dark room and medication.  She denied missing any work due to her headaches.  (However, the Veteran later clarified in an April 2013 statement that the reason she denied that her migraines affected her work was because she was working for a temporary agency at the time, and if she had a migraine, she would just call the temporary agency and tell them that she was not available to come in with no problems.)  Concerning the severity of the Veteran's migraines, the examiner concluded that the Veteran's headache attacks were not prostrating because ordinary activity was possible.  The examiner noted that the Veteran took the medications gabapentin and imitrix for her migraines with no side effects.

In July 2009, during a visit to the neurologist for treatment of her migraines at the VA Medical Center (VAMC), the Veteran complained of having migraines twice a week and reported that the migraines lasted all day.  She complained of visual changes/aura and photophobia.  In October 2009, during an initial consultation for acupuncture therapy for her migraines at the VAMC, the Veteran reported having headaches on a daily basis, but that they had decreased to one to twice a week with the use of medication.  In June 2010, during a visit with her primary care physician at the VAMC, the veteran reported that she was having headaches daily for the past two months.

In September 2011, a VA neurologist who was treating the Veteran for her migraines, Dr. S., provided the following statement: "This veteran has frequent intractable migraines which can be disabling at times."  In March 2012, Dr. S. also commented that the Veteran had "significant migraine headaches which have significant impact on [her] studies, social activities, and overall lifestyle."  Also in March 2012, another VA neurologist who was treating the Veteran for her migraines, Dr. K., provided the following statement: "She does have flare up of her migraine headaches which does impact her ability to work, study, attend social activities, etc. when she has one of these migraines."  In a July 2012 letter, Dr. S. opined that the Veteran had "a history of frequent migraines which significantly impact [her] ability to work, study, and attend social activities."

In April 2013, during a visit to the neurologist at the VAMC, the Veteran reported that her headaches had improved to about once a week until two months prior, but that since then, she has had them almost four to five days a week.  The Veteran noted that the headache pain was on the right side and associated with nausea, photophobia, and phonophobia.  During visits to the neurologist at the VAMC in March and October 2014, the Veteran reported having migraines anywhere from one to four times per week while on medication.  The neurologist noted that the Veteran's migraines were mostly right sided and associated with nausea, photophobia, phonophobia, and visual auras.  With severe headaches, her vision could be blurred.

In October 2014, the Veteran was afforded another VA examination for her migraines.  At that examination, the Veteran reported that her typical headache started with a visual aura, described as "swiggly lines or 30 little dots floating in her vision," followed by a headache located in the temple with throbbing pain in either eye, lasting 15 minutes to one to two hours.  She also reported that her headaches were triggered by certain smells, food or drink, stress and exposure to computer screens.  She stated that her headaches were associated with sensitivity to light, nausea, and blurred vision.  The examiner noted that the Veteran was currently taking the medications eletripitan and nortriptyline for her migraines.  

The examiner concluded that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  However, the examiner found that the Veteran's headache condition impacted her ability to work.  He noted that she worked as a manager at an internet café and had lost about 3 days of work per year due to migraine headaches.  He opined that "the veteran's migraine headaches are highly treatable and does not have to be disabling."  The examiner's opinion was strongly based on poor medication compliance.  In particular, the examiner stated that the Veteran is poorly compliant with prescribed drug therapy and erroneously reports good compliance at about 90%.  However, the examiner found the Veteran's compliance to be less than 50% compliance with prescribed drug therapy based on a review of her prescription refill history at the VA.  The examiner indicated that if the Veteran was fully compliant, she would likely be headache free or close to it. 

Turning to the lay evidence of record, statements from the Veteran's schoolmate, school counselor, and her work supervisors, and the Veteran's own statements indicate that the Veteran has experienced prostrating migraine attacks daily of long duration, which have resulted in numerous absences from work and school.  In particular, in a January 2010 statement, the Veteran's manager indicated that the Veteran had missed work five to six times since July 2009 due to her migraines.  The manager added that she accommodates the Veteran's migraines by letting her take an additional short 15 minute break to take her medication and to sit down in her office where she can turn off the lights.  In addition, in a June 2011 statement, the Veteran's supervisor stated that the Veteran missed a total of nine days at her part-time position in 2010, and seven days in 2011 so far.  The supervisor also added that she accommodates the Veteran's migraines by giving her short breaks at work to let her take medication or by letting her leave early if her migraines were really bothering her.  She noted that in the month of June, the Veteran's migraines were getting worse and that she had to let her leave work early on several occasions.  Also, in an April 2013 statement, the Veteran's classmate stated that the Veteran missed several classes a month and/or left early due to her migraines.  In an undated statement, the Veteran's school counselor also stated that the Veteran missed several days of class due to her migraines. 

Moreover, in September 2013, during the Board hearing, the Veteran testified that her migraines had gotten worse, as they were increasing from once every week to two to four times a week.  September 2013 Board Hearing Transcript (Transcript), p. 5.  She also reported that some of her headaches were so severe, that she just couldn't handle it, and that she would have to go home, lay face down, and sometimes put a blanket over her head to block out the light and noise.  Id. at pp. 10-11.  She also testified that she was last employed in 2011 and subsequently decided to solely focus on school until she could control he migraines.  Id. at p. 7.  She indicated that she would graduate later that year and would start looking for work once she graduated.  Id. at p. 8.

Upon consideration of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, her service-connected migraines have more nearly approximated the criteria for a 50 percent disability rating under DC 8100 since February 6, 2009.  In so finding, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran has reported her migraines to be of a severe nature, often described as "prostrating" and of prolonged duration.  The medical evidence suggests that for the entire rating period, the Veteran has experienced daily headaches with more severe migraines at least once a week, which may last for an entire day.  Moreover, the Veteran's migraines have been consistently accompanied by such things as nausea, photophobia, phonophobia, visual aura, and occasional blurred vision.

Furthermore, despite the October 2014 VA examiner's comments on the Veteran's poor medication compliance, it is nonetheless clear that management of the Veteran's migraines requires her to take medications for prevention and that medication is not always effective in relieving her migraine pain.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's migraines, the Board is precluded from considering the relief afforded or to be afforded by the Veteran's medication, if any, in evaluating the severity of her disability.  See id.

Overall, the Board finds that although the medical evidence of record does not unequivocally support a finding that the Veteran suffers from very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadapatability, it has nonetheless placed the record in relative equipoise such that the Board finds there to be a question as to which evaluation should be applied.  Based on the totality of the medical and lay evidence, the Board concludes that the Veteran's migraine disability has, for the entire rating period from February 6, 2009, been more aptly described by the criteria necessary for a 50 percent rating.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.  The Board finds that the service-connected migraine disability is rated at the highest schedular rating under DC 8100; therefore, an increased schedular rating in excess of 50 percent is not available.

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the schedular criteria are adequate to rate the Veteran's migraine disability, and no referral for extraschedular consideration is required.  DC 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and severe economic inadaptability due to headaches and related attacks.  The Veteran's migraine disability has been manifested by frequent and prolonged chronic headaches with nausea, photophobia, phonophobia, visual aura, and occasional blurred vision, resulting in school and work absenteeism.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, as the Veteran is in receipt of service connection only for migraines, consideration of the combined impact of multiple disabilities is not required.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While the Veteran has reported that her migraine disability has impacted her work and school negatively, the pertinent evidence of record, including the Veteran's own reports, demonstrate that she is currently employed and has been otherwise capable of obtaining gainful employment during the entirety of the appeal period.  See e.g., October 2014 VA Examination, Transcript at pp. 7-8.  Therefore, the matter is not reasonably raised by the record.


ORDER

Entitlement to an initial rating of 50 percent, but not greater, for migraines is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


